Appeal from an order of the Cattaraugus County Court (Larry M. Himelein, J.), entered February 28, 2005. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk under the Sex Offender Registration Act ([SORA] Correction Law § 168 et seq.). Defendant contends that County Court erred in denying his request for an adjournment of the SORA hearing to enable him to present evidence on the issues whether he had completed a sex offender treatment program and had accepted responsibility for his conduct (see *1072§ 168-n [3]). Although the court initially denied defendant’s request for an adjournment, the record reflects that, upon reviewing the decision in Doe v Pataki (3 F Supp 2d 456 [1998]), the court informed defendant by letter dated July 16, 2004, that it would reopen the hearing if defendant wished to offer testimony. Defendant failed to respond to the court’s offer and thus waived his present contention (see generally People v Anonymous, 226 AD2d 388, 389 [1996], lv denied 88 NY2d 933 [1996]). Present—Hurlbutt, J.P, Gorski, Lunn, Peradotto and Green, JJ.